Case 1:16-cr-20897-PAS Document 113 Entered on FLSD Docket 05/01/2019 Page 1 of 2




                           UM TED STATES DISTRICT COURT
                           SO U TH E RN DISTR ICT O F FL O R ID A
                               CASE NO.16-20897-CR-SEITZ

  U NITED STA TES OF AM ER ICA ,



  PRINCESS CRUISE LINES,LTD.,

          D efendant.
                                     /

         ORDER GRANTING M OTIO N TO INTERVENE AND REOUEST FILING OF
          '                 OUARTERLY REPORTS

          THIS m attercmnebeforetheCourton theM iamiHerald M ediaCompany'sM otionto

  InterveneandtoRequestFilingofQuarterlyReportsforPeriod (DE 107)andtheMinmiHerald
  M ediaCompany'sAddendllm toM otiontoIntervene(DE 1111.Theinitialmotion seekstohave
  theQuarterlyReportsoftheCourtAppointedM onitor(CAM )filedintheCourtrecord.Pdncess
  CruiseLines,LLC doesnotobjecttothefilingoftheCAM 'sQuarterlyReports(DE 1121.In
  theAddendum,theM iam iHerald M edia Company seeksto have docketentry 110,which is

  currently restricted,madepublic.Docketentry 110 isthe SupercedingPetition toRevoke

  Defendant'sProbation.Courtpolicy requiresthata1lsuch petitionsberestdcted to Court

  personnel. CounselwillreceivethepetitionsatDefendant'sInitialAppearance. Thecontentsof
                                                                                        '
                                                                                    x

  thepetition willbediscussed atthe InitialAppearance,which isopen to thepublic.Accordingly,

  itis

          IT IS OR DER ED that:

          1.TheM iam iHerald M edia Company'sM otion to Interveneandto RequestFiling of

  QuarterlyReportsforPeriod (DE 1071isGRANTED.TheCourtwillGleintheCourtrecordthe
  CAM 'SpriorQuarterlyReportsandal1futureQuarterlyReports.
Case 1:16-cr-20897-PAS Document 113 Entered on FLSD Docket 05/01/2019 Page 2 of 2




        2.TheMiamiHeraldM ediaCompany'sAddendum toM otiontoIntervene(DE 111)is
  DENIED.Docketentry 110 shallrem ain restricted.

        DONEANDORDEREDinMiami,Florida,thisZW dayofMay,2019.
                                                -   M
                                                        z'

                                          PA T C1A A . El Z
                                          UNITED STATES DISTRICT JUDGE


  cc:   A11CotmselofRecord




                                            2
